DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Analytical Biochemistry, 2010, Vol. 52-62).
Lee et al. discloses a cell-based reporter assay for determining viral potency comprising A) transfecting cells maintained in media with a promoter-reporter construct and generating reporter enzyme within the cells; B) infecting cells with a live virus or live virus vaccine wherein reporter enzyme is released into media; and C) measuring reporter enzyme intensity in media (see Materials and Methods and Figure 1). Lee et al. discloses Huh-7 and BHK-21, R-Luc reporter plasmid, and HCV flavivirus (see Materials and Methods).
Thus by this disclosure Lee et al. anticipate the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Analytical Bichemistry, 2010, Vol. 52-62) in view of Dixon et al. (US Patent 9,797,890).
Lee et al. teach a cell-based reporter assay for determining viral potency comprising A) transfecting cells maintained in media with a promoter-reporter construct and generating reporter enzyme within the cells; B) infecting cells with a live virus or live virus vaccine wherein reporter enzyme is released into media; and C) measuring reporter enzyme intensity in media (see Materials and Methods and Figures 1-4). Lee et al. discloses Huh-7 and BHK-21, R-Luc reporter plasmid, and HCV flavivirus (see Materials and Methods). 
Lee et al. does not teach CMV promoter, Vero E6 cells, SEQ ID NO: 4.
Dixon et al. teach a method of detection of virus particles comprising using CHO and HeLa and HEK293 cells and the NanoLuc reporter enzyme construct identical with present SEQ ID NO: 4 (see Examples 1-94, SEQ ID NO: 2157 in Dixon et al. and sequence alignment below). Dixon et al. teach CMV promoter (see Example 4). C). 
Dixon et al. teach incubating the cells for 1-3 days at approximately 37°C and 5% CO2 wherein the NanoLuc® enzyme is released into the media; removing media; mixing media with substrate, and measuring emitted light (see Examples 1-90).
Present SEQ ID NO: 4 and SEQ ID NO: 2157 in Dixon et al. 
Query Match             100.0%;  Score 900;  DB 10;  Length 171;
  Best Local Similarity   100.0%;  
  Matches  171;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVFTLEDFVGDWRQTAGYNLDQVLEQGGVSSLFQNLGVSVTPIQRIVLSGENGLKIDIHV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVFTLEDFVGDWRQTAGYNLDQVLEQGGVSSLFQNLGVSVTPIQRIVLSGENGLKIDIHV 60

Qy         61 IIPYEGLSGDQMGQIEKIFKVVYPVDDHHFKVILHYGTLVIDGVTPNMIDYFGRPYEGIA 
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IIPYEGLSGDQMGQIEKIFKVVYPVDDHHFKVILHYGTLVIDGVTPNMIDYFGRPYEGIA 120

Qy        121 VFDGKKITVTGTLWNGNKIIDERLINPDGSLLFRVTINGVTGWRLCERILA 171
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VFDGKKITVTGTLWNGNKIIDERLINPDGSLLFRVTINGVTGWRLCERILA 171


It would have been prima facie obvious to use Dixon’s NanoLuc reporter enzyme construct identical with present SEQ ID NO: 4 and the CMV promoter in the a cell-based reporter assay for determining viral potency of Lee et al. because Dixon teaches that in addition to enabling measurement of viral titers, spontaneously interacting NanoLuc peptides also enable studying re-assortment of viruses (e.g., influenza) (see Example 140).
Thus the present invention would have been prima facie obvious at the time the invention was made. 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Analytical Bichemistry, 2010, Vol. 52-62) in view of Dixon et al. (US Patent 9,797,890) and Whitt (Journal of Virological Methods, 2010, p. 365-374) and Jones et al. (US Patent 8,012,489).
Lee et al. teach a cell-based reporter assay for determining viral potency comprising A) transfecting cells maintained in media with a promoter-reporter construct and generating reporter enzyme within the cells; B) infecting cells with a live virus or live virus vaccine wherein reporter enzyme is released into media; and C) measuring reporter enzyme intensity in media (see Materials and Methods and Figures 1-4). Lee et al. discloses Huh-7 and BHK-21, R-Luc reporter plasmid, and HCV flavivirus (see Materials and Methods). 
Lee et al. does not teach CMV promoter, Vero E6 cells, SEQ ID NO: 4.
Dixon et al. teach a method of detection of virus particles comprising using CHO and HeLa and HEK293 cells and the NanoLuc reporter enzyme construct identical with present SEQ ID NO: 4 (see Examples 1-94, SEQ ID NO: 2157 in Dixon et al. and sequence alignment below). Dixon et al. teach CMV promoter (see Example 4). Dixon et al. teach incubating the cells for 1-3 days at approximately 37°C and 5% CO2 wherein the NanoLuc® enzyme is released into the media; removing media; mixing media with substrate, and measuring emitted light (see Examples 1-90).
It would have been prima facie obvious to use Dixon’s NanoLuc reporter enzyme construct identical with present SEQ ID NO: 4 and the CMV promoter in the a cell-based reporter assay for determining viral potency of Lee et al. because Dixon teaches that In addition to enabling measurement of viral titers, spontaneously interacting NanoLuc peptides also enable studying re-assortment of viruses (e.g., influenza) (see Example 140).
Lee and Dixon do not teach Vero 6 cells, filovirus or rVSV-ΔG virus.
Whitt et al. teach that replication restricted rVSV-ΔG virus pseudotypes provide a robust platform to screen libraries for virus identification, virus entry inhibitors and evaluation of the neutralizing antibody responses following vaccination (see Abstract and Introduction). 
Whitt et al. teach that purpose of generating rVSV-ΔG pseudotypes for studies of virus entry requirements and high-throughput screening of antiviral compounds, particularly for viruses that require high-level biocontainment or that are inherently difficult to grow (see Introduciton).
Jones et al. teach a method of determining viral potency of the filovirus Ebola comprising inoculation of Vero E6 cells with Ebola virus or rVSV-ΔG pseudotypes.
Jones et al. teaches full-length cDNA clone (pVSVxn2) by either replacing the VSV G gene with the glycoproteins of MBGv, EBOv and Lassa virus or inserting the genes which encode the EBOv sGP, between the VSV G and L genes (see Example 8).
It would have been prima facie obvious to provide the method of Lee and Dixon further comprising using Whitt’s rVSV-ΔG and Jones’ rVSV-ΔG-ZEBOV-GP and Vero E6 cells because Whitt et al. teach that replication restricted rVSV-ΔG virus pseudotypes provide a robust platform to screen libraries for virus identification, virus entry inhibitors and evaluation of the neutralizing antibody responses following vaccination and Jones teaches that assays for determining viral potency using the Jones’ rVSV-ΔG-ZEBOV-GP construct.
The claim limitations regarding the temperature and the time of incubation in present claims 20 and 21would have been a routine optimization. 
Thus the present invention would have been prima facie obvious at the time the invention was made. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648